      Case 1:13-cv-07060-CM-KHP Document 490 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          ϬϮͬϬϴͬϮϬϮϭ

 MARVIN PEARLSTEIN, et al.,

                                Plaintiffs,           ORDER SCHEDULING SETTLEMENT
                                                              CONFERENCE
                    -against-
                                                           1:13-CV-07060 (CM)(KHP)

 BLACKBERRY LIMITED, et al.,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

      A telephonic settlement conference in this matter is scheduled for Wednesday, May 19,

2021 at 10:00 a.m. Counsel for the parties are directed to call Judge Parker’s court conference

line at the scheduled time. Please dial (866) 434-5269, Access code: 4858267. Corporate

parties must send the person with decision making authority to settle the matter to the

conference. The parties are instructed to complete the Settlement Conference Summary

Report and prepare pre-conference submissions in accordance with the Judge Parker’s

Individual Rules of Practice. Pre-conference submissions must be received by the Court no later

than May 12, 2021 by 5:00 p.m.

          SO ORDERED.

 Dated:     &ĞďƌƵĂƌǇϴ, 2021
            New York, New York

                                                KATHARINE H. PARKER
                                                United States Magistrate Judge
